Citation Nr: 0517646	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-29 190A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to December 
1956.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from January and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, which denied the 
veteran's petition to reopen his previously denied claim for 
service connection for a back disorder.  

As will be explained below, the Board finds that new and 
material evidence has been submitted to reopen the claim.  
Unfortunately, upon reopening, further development is needed 
before rendering a decision on the merits.  So the claim is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed February 1978 rating decision, the RO 
denied the veteran's claim for service connection for a back 
disorder.

2.  More recently, in a December 1992 decision, the RO denied 
the veteran's petition to reopen this claim, and he again did 
not appeal.

3.  Some of the additional evidence submitted since that 
December 1992 rating decision, however, is not cumulative of 
evidence already of record and is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for a back disorder.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2000 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim, including apprising him of whose 
specific responsibility - his or VA's, it is for obtaining 
the supporting evidence.  The VCAA also requires that VA 
assist a claimant in obtaining this evidence unless there is 
no reasonable possibility that assisting him will aid in 
substantiating his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Since, for the reasons discussed below, the Board is 
reopening the claim at issue and directing further 
development and consideration of it by the RO, on remand, 
a discussion at this juncture of whether there has been 
compliance with the VCAA would be a bit premature until after 
the requested development has been completed.  At that point, 
the Board will have a better idea of whether the notification 
and assistance provisions of the VCAA have been satisfied, as 
discussed in several precedent decisions.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Pelegrini v. Principi ("Pelegrini II"), 18 Vet. App. 112 
(2004); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).



The veteran's claim for service connection for a back 
disorder was first considered and denied by the RO in a 
February 1978 rating decision.  The claim originally was 
denied on the basis that his back disorder was not shown to 
have been incurred or aggravated during service by the 
evidence of record.  In denying the claim, the RO considered 
his service medical records (SMRs), which indicated he had 
complained of shortening of his right leg and pain in his 
right psoas muscle in January 1954.  The assessment was 
pelvic tilt due to scoliosis and muscle strain.  A 1/4 inch 
shoe lift was ordered due to a flat right foot.  He received 
a physical profile for his scoliosis with pelvic tilt, short 
right leg, and pes planus of the right foot.  But the RO 
determined the weight of the evidence indicated these 
disorders existed prior to service and were not aggravated 
during service beyond their natural progression, also 
pointing out there was no evidence of a back injury during 
service.

The veteran did not appeal the RO's February 1978 decision.

The veteran filed a petition to reopen his claim in August 
1992.  And in a December 1992 rating decision, the RO denied 
his application to reopen because the private medical records 
he had submitted from R. S., M.D., of Howard County General 
Hospital, et. al., merely showed the current status of the 
back disorder, without commenting on whether it began in 
service or, if preexisting service (as earlier determined by 
the RO), was permanently exacerbated in service beyond its 
natural progression.

The veteran did not appeal the RO's December 1992 decision, 
either.

The veteran filed his most recent petition to reopen this 
previously denied claim in May 2001.  The RO approached his 
claim appropriately, as initially requiring a determination 
of whether there was new and material evidence.  And in a 
January 2002 decision, the RO found that none of the evidence 
received since the prior denial (in 1992) was new and 
material, as the veteran's lay statements were not medical 
evidence showing that his back disorder was related to his 
service in the military and did not pre-exist his service.

In March 2002, the veteran submitted a statement from S. C. 
J., M.D., which indicated the veteran related that he had 
complained of back pain in 1954 and was provided x-rays of 
his back at that time.  Dr. J further stated that the fact 
the veteran had x-rays performed was evidence that he had 
complained of an injury or illness at that time.

In response, the RO issued another rating decision in August 
2002, confirming and continuing the prior denials because the 
evidence submitted, including the recent statement from S. C. 
J., M.D., still failed to causally relate the veteran's back 
disorder to his military service.  This appeal ensued.

As alluded to, the Board must address the issue of new and 
material evidence in the first instance because it determines 
the Board's jurisdiction to reach the underlying claim to 
adjudicate it on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See, too, 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
If the Board finds that no such evidence has been submitted, 
then the analysis must end, and the RO's determination in 
this regard becomes irrelevant, as further analysis, beyond 
the evaluation of whether the evidence submitted in the 
effort to reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If an NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).  In addition, where the veteran 
files an NOD, but fails to perfect his appeal within sixty 
days of the date on which the statement of the case (SOC) was 
mailed or within one year from the date of mailing the notice 
of the decision, the RO's determination becomes final and 
binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108.  

In this particular case, the veteran did not file an NOD 
after the December 1992 rating decision to initiate an 
appeal.  Therefore, the December 1992 rating decision is 
final and binding on him based on the evidence then of 
record, and it is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 
3.156, 20.302, 20.1103.  As also mentioned, though, if there 
is new and material evidence since that decision, the claim 
must be reopened and the former disposition reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  But this 
notwithstanding, the evidence must be both new and material.  
That is to say, if the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).



The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2004).  But these 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the 
current claim was filed in May 2001, before this date, the 
new version of the regulation is inapplicable in this case.  
Rather, the former definition of new and material evidence 
must be used.  See 38 C.F.R. § 3.156(a) (2000).

The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).

This does not mean that the evidence warrants a revision of 
the prior determination.  It is intended to ensure that the 
Board has all potentially relevant evidence before it.  See 
Hodge at 1363 (citing "Adjudication; Pensions, Compensation, 
Dependency:  New and Material Evidence; Final Definition," 
55 Fed. Reg. at 52274 (1990)).  If all of the tests are 
satisfied, the claim must be reopened.

The evidence added to the record since the RO's December 1992 
rating decision includes the aforementioned statement from 
Dr. J, lay statements from the veteran, a letter from C. B., 
M.D., and a transcript of the veteran's April 2005 testimony 
before the undersigned VLJ of the Board.

In several lay statements, and at his hearing before the 
undersigned VLJ, the veteran asserted that he injured his 
back in early 1954 while stationed at Fort Leonard Wood.  
According to him, he was injured during a live-fire exercise, 
when someone landed on top of him in a foxhole and his M-1 
rifle hit his spine.  He also asserted that he sought 
treatment at the base hospital on multiple occasions, and 
that he was issued a physical profile prohibiting heavy 
lifting.

The veteran also testified that he underwent surgery by Dr. B 
on 3 occasions due to the claimed back disorder.  The veteran 
further testified that Dr. B and Dr. M. S. were considering a 
possible nexus between his back pain and his service.

In his May 2005 statement, Dr. B stated that he had reviewed 
the veteran's treatment records and concluded that, while the 
veteran had polio and scoliosis before his service, he did 
not have a history of back pain prior to his service.  
Dr. B also stated the veteran reported that he was injured in 
a live-fire exercise in 1954, when someone landed on his 
back, and that he had experienced back pain ever since, with 
worsening and deterioration.  Dr. B further indicated that, 
by the 1990s, the veteran had multi-level degenerative discs, 
a congenitally small canal, spinal stenosis, and arthritis.  
Dr. B opined that, since the veteran denied back pain prior 
to service, his service "could have started off a process 
that resulted in his present state", and that his congenital 
polio, scoliosis, and small canal "contribute[d] to this and 
made it more likely for him to have a bad back . . . ."  
Dr. B went on to state that it was possible the veteran's 
back pain began with a service-connected injury, although not 
all of the findings on his MRI were related.

Some of the above evidence is new and material and, 
therefore, sufficient to reopen the veteran's claim for 
service connection for a back disorder.  Some of this 
evidence supports his contention that this condition was 
incurred or aggravated during his military service.  The May 
2005 letter from Dr. B, in particular, substantiates the 
veteran's claim because this letter not only confirms that he 
currently has a back disorder (which previously was 
acknowledged when denying his claim in February 1978 and 
December 1992), but more importantly also suggest a nexus or 
link between his alleged injury in service and his current 
back disorder, including possible aggravation of the 
preexisting congenital spine disorders during service.  See 
Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  So this additional evidence is neither 
cumulative nor redundant, as it serves to address what was 
missing at the time of the February 1978 and December 1992 
rating decisions at issue and, as such, is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 C.F.R. § 3.156(a).  
Thus, his claim is reopened.

The Board must now consider the veteran's reopened claim on 
the merits.  But it would be premature to address the merits 
of his claim, just yet, because additional development is 
required.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a back 
disorder, and to this extent the appeal is granted subject to 
the further development directed below.


REMAND

A preliminary review of the record on appeal indicates the 
veteran has been receiving treatment for his back from Dr. B 
for many years.  In addition, the veteran testified that Dr. 
M. S. also had treated him for his back.  But these relevant, 
additional treatment records have not yet been obtained and 
associated with the veteran's claims file for consideration 
in his appeal.

Furthermore, a VA examination is needed to obtain a medical 
opinion concerning the cause of the veteran's back 
disorder(s) - and, especially, whether this condition is 
somehow attributable to his service in the military.  As 
mentioned, his service medical records document he was 
treated while in the military for scoliosis, pelvic tilt, and 
shortening of his right leg, which ultimately was found to 
have existed prior to his entering the military.  His self-
reported history at that time (and during his more recent 
hearing in April 2005) acknowledges he had experienced 
relevant symptoms before entering the military, at least 
concerning his shortening of the right leg due to a flat 
right foot and pelvic tilt due to scoliosis.  The 
acknowledgement of this preexisting condition, in service, 
was at a time contemporaneous to the events at issue, when 
there was no incentive, financial or otherwise, to fabricate 
information for personal gain.  Consequently, this type of 
evidence is generally given a significant amount of probative 
weight.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 
(1996).

That said, the more recent statements from Dr. B confirm 
current treatment for spinal stenosis, a congenitally small 
spinal canal, multi-level degenerative discs, and arthritis, 
and suggest the veteran's symptoms may have initially 
manifested while he was on active duty in the military or, 
even if preexisting service, nevertheless increased in 
severity during service beyond their natural progression.

One important point worth noting, a congenital defect (such 
as scoliosis or a small spinal canal) is not a disability 
within the meaning of applicable legislation for VA 
compensation purposes, so it generally cannot be service 
connected as a matter of express VA regulation.  See 38 
C.F.R. §§ 3.303(c), 4.9.  The only exception is if there is 
evidence of aggravation by superimposed disease or injury.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  See, too, 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).

Thus, the evidence presently of record is unclear on the 
determinative issue of whether the veteran's back disorder 
was incurred or aggravated during service.  So the Board must 
obtain a medical opinion to resolve this question and decide 
this appeal.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).



Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Send the veteran a VCAA letter 
addressing his claim of entitlement to 
service connection for a back disorder 
(on the full merits since it has been 
reopened).  The VCAA letter must include 
notification of whose specific 
responsibility - his or VA's, it is for 
obtaining the supporting evidence.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  

2.  Also, after securing any necessary 
authorization, obtain the veteran's 
medical treatment records from Dr. Clark 
Brill and Dr. Mona Shaukat concerning any 
treatment for the veteran's back.

3.  Schedule the veteran for a VA 
examination to determine the nature, 
severity, and etiology of his 
back disorder(s).  And to facilitate 
making these determinations, have the 
examiner review all of the evidence in 
the claims file, including a complete 
copy of this remand.  Conduct all 
diagnostic testing and evaluation needed 
to make these determinations.  
The examiner is requested to indicate 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
the veteran's current back disorder(s) 
is causally or etiologically related to 
his service in the military - including 
whether his back disorder(s), 
if preexisting service, permanently 
worsened or otherwise increased in 
severity during service beyond its 
natural progression (i.e., was 
chronically aggravated).  


This determination must take into 
consideration his medical history prior 
to, during, and since service.  The 
examiner should discuss the rationale of 
the opinion.

*If an opinion cannot be provided without 
resorting to pure speculation, please 
indicate this in the report.

4.  Then readjudicate the veteran's claim 
(de novo) in light of any additional 
evidence obtained.  The readjudication 
must consider a rather recent opinion of 
VA's General Counsel, VAOPGCPREC 3-2003 
(July 16, 2003), pertaining to rebutting 
the presumption of soundness at service 
entrance.  If the benefit sought is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


